IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN RE: NOMINATION PETITION OF             : No. 154 EAL 2018
ROB BOWERS AS CANDIDATE FOR               :
MEMBER OF DEM EXECUTIVE                   :
COMMITTEE WARD 36 DIVISION 4              : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
                                          :
PETITION OF: ROB BOWERS                   :


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of April, 2018, the Petition for Allowance of Appeal is

DENIED.